DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 11/20/2020.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2021 has been considered by the examiner.
Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings, Figure 13, should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0018698 to Safran et al. (hereafter, “Safran”).
With regard to claim 1 Safran discloses a method for automatically demarcating segments of an anatomical structure, comprising: providing a processor having a memory (processor 22, paragraphs [0056-0057 and 0060-0062]); receiving and storing three-dimensional (3D) model data of an anatomical structure of a patient in the memory (paragraphs [0060-0061]); generating positional information to orient the 3D model data of the anatomical structure (paragraphs [0050, 0052, 0056, 0057, 0125, 0235, and 0332); identifying at least one segment of the 3D model data of the anatomical structure based on the positional information (paragraphs [0086-0088]); demarcating the at least one identified segment of the 3D model data of the anatomical structure with an identification enhancer that visually distinguishes the at least one identified segment (Figures 10 and 11; paragraphs [0109-0111]); and providing, for display, the 3D model data of the anatomical structure with the at least one demarcated segment (Figures 1, display/monitor 29 for example, Figures 10 and 11 storing 3D model data).
With regard to claim 2 Safran discloses generating a skeleton axis of the 3D model data of the anatomical structure, wherein the positional information to orient the 3D model data of the anatomical structure is generated based on the skeleton axis (paragraphs [0324-0339]).
With regard to claim 3 Safran discloses wherein the anatomical structure is a left atrium of a heart of the patient, and the at least one segment comprises at least one pulmonary vein (paragraphs [0007, 0059-0062]).
With regard to claim 4 Safran discloses wherein the skeleton axis comprises at least one branch corresponding to the at least one pulmonary vein, the 3D model data 
With regard to claim 5 Safran discloses wherein the at least one segment comprises at least one of a right superior pulmonary vein, a right inferior pulmonary vein, a left superior pulmonary vein, a left inferior pulmonary vein, and a left atrial appendage, a roof, a posterior wall, a septum, an anterior wall, a lateral wall, and a bottom wall (paragraphs [0060-0062]).
With regard to claim 6 Safran discloses wherein generating positional information to orient the anatomical structure further comprises accessing a database that stores information from known mappings of similar anatomical structures, and identifying at least one of a right side, left side, top side, bottom side, posterior side, and anterior side of the of the 3D model data of the anatomical structure (paragraphs [0052-0057] where position information to orient the structure is known from the sensors, Fig. 3 illustrates that access to database storing the information that is mapped to identify similar structure, shape includes a side of the model data of the structure).
With regard to claim 9 Safran discloses wherein the identification enhancer comprises at least one of color, hatching, shading, and contrast (Fig. 16, paragraph [0219-0220], for example).
With regard to claim 10 Safran discloses wherein the 3D model data of the anatomical structure is obtained from an imaging system (paragraphs [0060-0061]).
With regard to claims 11 and 16, claims 11 and 16 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 11 and 16. Safran discloses a system and a computer as shown in Figure 1, and generating skeleton axis of the 3D model data, at paragraphs [0324-0339], and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 12 Safran discloses wherein the anatomical structure is a left atrium of a heart of the patient, and the at least one segment comprises at least one of a right superior pulmonary vein, a right inferior pulmonary vein, a left superior pulmonary vein, a left inferior pulmonary vein, and a left atrial appendage, a roof, a posterior wall, a septum, an anterior wall, a lateral wall, and a bottom wall (paragraphs [0007, 0059-0062]).
With regard to claim 13 Safran discloses a database in communication with the processor that stores information from known mappings of similar anatomical structures (Fig. 1, paragraph [0060, 0062, 0125]).
With regard to claim 14, claim 14 is rejected same as claim 4 and the arguments similar to that presented above for claim 4 are equally applicable to claim 14, and all of the other limitations similar to claim 4 are not repeated herein, but incorporated by reference.
With regard to claim 17, claim 17 is rejected same as claim 12 and the arguments similar to that presented above for claim 12 are equally applicable to claim 17, and all of the other limitations similar to claim 12 are not repeated herein, but incorporated by reference.
With regard to claim 18, claim 18 is rejected same as claim 13 and the arguments similar to that presented above for claim 13 are equally applicable to claim 18, and all of the other limitations similar to claim 13 are not repeated herein, but incorporated by reference.
With regard to claim 19, claim 19 is rejected same as claim 4 and the arguments similar to that presented above for claim 4 are equally applicable to claim 19, and all of the other limitations similar to claim 4 are not repeated herein, but incorporated by reference.
Allowable Subject Matter
Claims 7-8, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669